Citation Nr: 9906997	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-10 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from February 
1945 to April 25, 1946, and Regular Philippine Army service 
from April 26, 1946, to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1997 rating decision of 
the Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for the cause of the veteran's death.

In a February 1997 letter, the appellant requested 
"reconsideration in connection to our previous claim which 
remain in a disallowed status."  She asserted that she was 
entitled to dependency and indemnity compensation benefits 
and requested a personal appearance before the adjudication 
officer.  By letter dated in April 1997, the RO informed the 
appellant that her request for a personal hearing was not 
feasible at that time as there was no issue currently under 
consideration and no valid claim had been received from the 
appellant.  The RO informed the appellant that she should 
submit a VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension, and Accrued Benefits 
by a Surviving Spouse or Child (Including Death Compensation 
if Applicable).  In May 1997, the appellant submitted her 
formal claim for service connection for the cause of the 
veteran's death which was denied by the RO in December 1997 
and which the appellant has appealed to the Board.  It is 
noted that, in the letter accompanying the May 1998 statement 
of the case, the RO informed the appellant of her right to 
have a hearing, including a hearing before a member of the 
Board.  However, she did not check the appropriate box on her 
VA Form 9, Appeal to Board of Veterans' Appeals, and has not 
requested a hearing since the February 1997 letter.  In an 
October 1998 letter, the RO informed the appellant that any 
new request for a hearing should be mailed directly to the 
Board.  As the appellant has not requested a personal hearing 
since the February 1997 letter which predates her May 1997 
formal claim and the December 1997 rating decision from which 
this appeal arose, the Board finds that it appears that the 
appellant does not wish to have a hearing. 

By rating decision dated in December 1997, the RO denied 
entitlement to service connection for the cause of the 
veteran's death and denied eligibility to dependents' 
educational assistance under 38 U.S.C. chapter 35.  In the 
January 1998 letter which informed the appellant of the 
December 1997 rating decision, the RO also stated that the 
appellant's claim for nonservice connected disability or 
"old age" pension (death pension) had been denied.  In 
March 1998, the appellant submitted a statement in response 
to the RO's January 1998 letter and requested a statement of 
the case and VA Form 9.  The RO construed this to be a notice 
of disagreement with the denial of service connection for the 
cause of the veteran's death only.  The Board notes that 
clarification is necessary as to whether the appellant 
intended to disagree with the denial of eligibility for 
dependents' educational assistance under 38 U.S.C. chapter 35 
and/or with the denial of death pension.  This matter is 
referred to the RO for appropriate action.   


FINDINGS OF FACT

1.  Certification from a Philippine Office of the Local Civil 
Registrar shows that the Register of Deaths states that the 
veteran died on June [redacted], 1996, 50 years after service, 
and that the cause of death was pulmonary tuberculosis (PTB).  

2.  At the time of the veteran's death, service connection 
was not in effect for any disorders. 

3.  The competent, credible, probative evidence shows that 
the veteran did not have PTB in service and there is no 
credible and acceptable diagnosis of PTB, supported by 
objective evidence consistent with the requirements of 38 
C.F.R. § 3.374 (1998), within three years of separation from 
service.

4.  A preponderance of the probative, competent evidence 
shows that the cause of the veteran's death, PTB, was not 
incurred in service or within three years thereafter; that 
PTB was first shown by competent, credible evidence more than 
15 years after service; and that the PTB was not otherwise 
related to service.



CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death from 
PTB.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.312, 3.374 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran signed a 
February 1945 declaration which stated that, to the best of 
his knowledge, he was sound and well.  An April 1946 
examination report shows that examination of the lungs, 
including a chest X-ray, was normal and that the examiner 
determined that the veteran was physically qualified for 
service in the Army of the Philippines.  The service medical 
records include no evidence of complaints, findings, or 
diagnoses related to a lung disorder or PTB.  There is no 
discharge examination of record.  

A March 1947 document from the Headquarters of the Army of 
the Philippines shows that the veteran's name was on an 
approved guerilla roster and was recognized as of February 
1945.  

In an August 1967, VA Form VB8-4169, Supplement to VA Forms 
8-526, VB8-534, and 8-535 (For Philippine Claims), the 
veteran reported that he had not incurred a combat wound or 
injury during active service in World War II. 

In his April 1975 claim, the veteran asserted that he had had 
PTB in service in August 1945, that he was treated at the 
31st Evacuation Hospital in Meycauayan, Bal. by Dr. V. 
Borboso, and that he was currently receiving outpatient 
treatment at the Veterans Memorial Hospital.  

With his April 1975 claim, the veteran submitted a July 1974 
prescription note from Dr. V. Borboso.  Dr. Borboso stated 
that he treated the veteran for PTB in August 1945 "due to 
hardship and fatigue cause by active duty in the field."  
Dr. Borboso also stated that the veteran was currently under 
"continuous treatment and frequent check up."

By letter dated in April 1975, the RO informed the veteran 
that, if his claim was for a chest condition, it would be to 
his advantage to submit X-ray films made within three years 
of his discharge from service; that he should secure a report 
of any physical examination he may have received during that 
period; and that, to be acceptable for claims purposes, chest 
X-ray films must show the date on which they were taken and 
must be accompanied by a physician's statement certifying 
that the X-rays pertain to the veteran.  The RO also 
requested that, if the veteran underwent chest X-rays during 
service, he furnish the approximate date, the name or number 
of the hospital or dispensary involved, and his organization 
and rank at that time.  

In April 1975, the RO requested that the National Personnel 
Records Center (NPRC) furnish all available clinical records 
and chest X-ray films taken during service, to include X-ray 
films from the February 1945 entrance examination and from 
the May 1946 separation examination.  Later in April 1975, 
the NPRC responded that no entrance and separation 
examination X-rays films were found.  In September 1975, the 
NPRC responded that the requested clinical records and X-rays 
were not available.  

In May 1975, the RO received an April 1975 affidavit from Dr. 
V. Borboso in which he stated that he was a physician 
surgeon, that he was a First Lieutenant in the Medical Corps 
of the 31st Infantry attached to the U.S. Army Evacuation 
Hospital in Meycauayan, Bulacan, that the veteran was his 
patient "during the liberation period and up to the 
present," that he had treated the veteran for PTB in August 
1945, and that the veteran was currently still suffering from 
"frequent cold and cardiac ailment due to heart failure." 

An August 1996 certification from the Republic of the 
Philippines, Office of the Local Civil Registrar, in Calauan, 
Laguna states that the Register of Deaths shows that the 
veteran died on June [redacted], 1996, at the age of 72 and 
that the cause of death was PTB.  

In an April 1997 letter, the RO informed the appellant that 
she should send actual copies of clinical records of 
treatment for PTB, to include X-rays and laboratory results, 
from the earliest date following discharge from service.  The 
RO informed her that, if she wished the RO to request the 
medical records, she should complete and return an enclosed 
authorization form.  The RO stated that, in order to 
establish service connection for the cause of the veteran's 
death, it must be shown that the veteran suffered from a 
disease or injury that was incurred as a result of his 
military service and which resulted directly in his death or 
which materially contributed to or hastened his death.  The 
RO stated that recent treatment records alone were not enough 
to prove that the condition that caused death was service-
related.  

In May 1997, the appellant submitted a form authorizing and 
consenting to the release of information to the VA and 
reported that the veteran had been treated for PTB off and on 
from 1946 to 1967 by Dr. V. Sta. Maria and that he had been 
treated for PTB at the Veterans Memorial Medical Center from 
1966 to June 1996.  

In May 1997, the RO received a medical certificate from Dr. 
V. Sta. Maria in which he stated that he treated the veteran 
off and on from 1946 to 1967 for "debilitating diseases" 
which included PTB, minimal.  Dr. Sta. Maria stated that the 
veteran was given the necessary medication and medical 
treatment but that his physical condition remained unstable 
"because of financial difficulties."

The claims file includes an undated Memorandum for File 
signed by an RO adjudication officer which addresses the 
subject of the credibility of evidence submitted by Dr. V. 
Santa Maria.  This memorandum states that an interview with 
Dr. Santa Maria disclosed that he graduated from the 
University of Santo Tomas and received his medical license in 
1937 and that he specialized in pulmonary diseases; that the 
records on file at the Professional Regulations Commission 
showed that Dr. Santa Maria last renewed his medical license 
in 1975; and that his correspondence showed his current 
position as Medical Officer V - OIC, Field Operations, 
Regional Health Office No. 4, Department of Health, Laguna 
Provincial Chest Center, Santa Cruz, Laguna.  The memorandum 
shows that Dr. Santa Maria was a regular contributor of 
medical statements in support of VA claimants and that the 
statements usually identified medial conditions and often 
reported that treatment was rendered was 40 to 50 years ago.  
The memorandum states that the RO had made numerous requests 
for Dr. Santa Maria's clinical and/or treatment files 
contemporaneous to the periods of alleged treatment, but that 
Dr. Santa Maria had advised the RO that all such records were 
destroyed by fire in 1983.  It was concluded that statements 
from Dr. Santa Maria describing medical histories prior to 
1983 were based solely upon the doctor's memory and were 
unsubstantiated by supportive medical documentation.  It was 
deemed to be of no useful purpose to pursue further 
development of clinical records from Dr. Santa Maria for 
treatment rendered prior to 1983.  

By letter dated in July 1997, the RO requested that the 
appellant submit all available medical records pertaining to 
the veteran's treatment for conditions related to the cause 
of death dated since his release from service to his death.  
The RO requested actual clinical records and all laboratory 
reports, X-rays, and any other documentation associated with 
the treatment.  The RO stated that, if the actual clinical 
records were not available, the health care provider should 
certify as to the reason for the unavailability of the 
records.  The RO stated that it would obtain the records for 
the appellant if she completed the attached form authorizing 
release of records.  

In July 1997, the RO received treatment records and 
laboratory and X-ray reports from the Veterans Memorial 
Medical Center dated from August 1965 to June 1996.  These 
records show treatment for several disorders, including 
active and inactive PTB with hemoptysis, and show that the 
veteran also received outpatient treatment at that facility.  
He was admitted to the hospital for the first time in August 
1965 at which time it was noted that his present condition 
had started about three months prior to admission.  In the 
September 1965 discharge summary, a treatment provider stated 
that the veteran had been a known tubercular since 1963, 
"having been diagnosed and treated as such."  The veteran 
was again hospitalized from January to February 1966 and in 
April 1966 and treatment providers noted that "present 
condition started since the Japanese time as chronic non-
productive cough and low grade fever associated with slight 
chest and back pains" but that no consultation was made at 
that time, that the veteran reported that he did not mind 
this because it "did not bother him so much," and that no 
medication was taken.  It was noted that he first had blood-
streaked sputum in 1957, that he had occasionally had the 
same symptoms since that time, and that several physicians 
who prescribed medications were consulted but his symptoms 
persisted.  The records again noted that his first admission 
at the Veterans Memorial Hospital was in August 1965.  The 
April 1966 discharge summary stated that the present illness 
(PTB) started five years prior to admission as chest and back 
pains, cough, afternoon increased temperature, and anomia, 
and that he was diagnosed with PTB and given medication.  
This examiner noted that the veteran was first admitted to 
the Veterans Memorial Hospital in 1963.  An April 1966 
treatment provider noted that the veteran's condition 
apparently started in August 1965 when he was admitted for 
the first time.  

The Veterans Memorial Medical Center Records show that the 
veteran was again hospitalized from February to July 1971 and 
two treatment providers noted that "he claimed to be a know 
PTB case since the Japanese time with symptoms of cough, 
chest and back pain, and occasional blood-streaked sputum."  
One treatment provider stated that "it was however in the 
1950's that chest X-ray was taken."  Treatment providers 
also noted that he had previously been confined in the 
"chest service" four years prior to admission and had been 
receiving treatment at "OPS" for follow-up.  In the 
discharge summary it was noted that he was "a known case of 
PTB since1950 having been diagnosed and irregularly treated 
as such."  November 1971 hospital records state that his PTB 
with hemoptysis started 16 years prior to admission as blood-
streaked sputum accompanied by chronic cough and gradual loss 
of weight, that he had consulted a physician who gave him 
anti-Koch's therapy, and that he had been a known case of PTB 
since 1955.  It was noted that his first admission at that 
Veterans Memorial Hospital was in August 1965.  He reported 
that his family history was positive for PTB.  A November 
1971 discharge summary reported that the veteran had been a 
known tubercular for several years and that he had previously 
been admitted to the Veterans Memorial hospital several 
times. 

September and October 1972, May 1989, August 1990, March and 
November 1991 Veterans Memorial Medical Center records report 
that the veteran had been a known case of PTB and diagnosed 
with PTB since 1965, that he had been hospitalized several 
times for treatment of PTB since 1965, and that he received 
follow-up treatment at the "VMH-OPS" and "OPD-VMMC."  
January 1990 records show that the veteran's first episode of 
hemoptysis was in 1965 and that he had been admitted several 
times since 1965 for recurrent hemoptysis.  The veteran's 
last hospitalization at the Veterans Memorial Hospital was 
from June 14, 1996, to June 21, 1996, and the final diagnosis 
was PTB, MA, activity undetermined (INA - RFP - ETB); 
pulmonary emphysema; and pleural thickening, right, rule out 
pleural effusion, minimal.  It was noted that the veteran had 
had a history of PTB since 1965 and that PTB was diagnosed in 
1965.  The impression of chest X-rays was PTB, MA, activity 
(?); pulmonary emphysema; and pleural thickening, right, rule 
out pleural effusion, minimal.  It was also noted that the 
veteran had been brought to San Pablo Hospital two days 
earlier where the veteran refused admission and was given 
medications and released. 

A July 1998 report of field examination states that 
investigation disclosed that Dr. Sta. Maria was alive, 
bedridden, and senile; that he could hardly communicate in a 
coherent manner and was "no longer accessible to 
communication;" that Dr. Sta. Maria's alleged clinic "has 
not existed;" and that his wife reported that his last 
medical practice was in June 1993 and terminated with the 
termination of his contract as honorary consultant to the 
Laguna Chest Center of Sta. Cruz, Laguna.  Dr. Sta. Maria's 
wife reported that he had had a "heart stroke," that since 
May 1994 he had been incapable of practicing medicine due to 
rapid mental deterioration, and that he stopped treating and 
consulting in May 1994.  It was noted that, as to alleged 
medical certificates signed by Dr. Sta. Maria, his wife 
recalled that an attorney had requested that the doctor sign 
several papers sometime in 1995 and 1996.  Dr. Sta. Maria's 
wife stated that he had no medical records in his possession, 
that Dr. Sta. Maria's physical and mental condition had 
severely deteriorated since December 1996 to the point that 
he could no longer affix his signature, and that she had 
lived with the doctor since 1993 and had never encountered 
any of the veterans in the medical certificates shown to her.  
Three other witnesses stated that they had never heard of Dr. 
Sta. Maria having a clinic in the area and that they did not 
personally know the doctor.  

The field investigator reported that it appeared that Dr. 
Sta. Maria suffered "heart stroke" and manifested senility 
beginning in May 1994.  The field investigator stated that 
all certificates that supposedly originated from him were not 
based on facts and were "assumed through memory 
recollection, considering further that no medical records 
kept in each of the alleged treatment made by him, as basis 
for issuance."  The recommendation was that it was proper 
for the VA to no longer honor medical certification certified 
by Dr. V. Sta. Maria with dates of certification from October 
1993 to present, as it no longer reflected the actual mental 
capacity of the doctor.  

In an undated Memorandum for File, an adjudication officer 
from the RO noted that the aforementioned field examination 
had been conducted and that the findings were "self-
evident."  It was noted that 39 medical certificates signed 
by Dr. Sta. Maria, including one pertinent to this appeal, 
accompanied the field examination and that most of the 
certificates had been prepared in 1995 and 1996 which was 
well after Dr. Sta. Maria was alleged to have suffered mental 
and physical incapacitation.  It was also noted that there 
were no original clinical records of treatment for any of 
these individuals.  The adjudication officer stated that it 
was evident that a claims fixer was involved in these cases 
and that, basically, all of the medical certificates had been 
prepared on the same typewriter, probably by the fixer, who 
then sought Dr. Sta. Maria for his signature.  The 
adjudication officer emphasized that medical certificates 
prepared for Dr. Sta. Maria's signature had no credibility, 
that they could not be supported by actual clinical records 
of treatment, and that they were, "in fact, probably 
fraudulent."  

By letter dated in August 1998, the RO again afforded the 
appellant the opportunity to submit additional evidence in 
support of her claim and noted that the best evidence would 
be actual clinical records of treatment, including X-rays and 
laboratory test results, from doctors or hospitals who 
treated the veteran for PTB between 1946 and 1963.  The RO 
stated that the records of Dr. Borboso would be of particular 
interest.  The appellant did not respond to this letter.  

Pertinent Law and Regulations

As an initial matter, the Board finds that the appellant's 
claim for service connection for the cause of the veteran's 
death is well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  Therefore, the VA has a duty to assist her in the 
development of facts pertinent to her claim.  38 U.S.C.A. 
§ 5107(a).  It is noted that the record shows that the 
veteran received outpatient care at the Veterans Memorial 
Medical Center and, although all hospital records were 
obtained, the outpatient treatment records are not in the 
claims file.  Additionally, it appears that he was treated at 
the San Pablo Hospital in June 1996 and these treatment 
records have not been obtained.  However, in letters dated in 
April and July 1997 and in August 1998, the RO requested that 
the appellant report all treatment the veteran received since 
service and that she provide authorization for release of 
information forms.  The appellant did not report treatment at 
the San Pablo Hospital and she did not provide authorization 
for the release of treatment records from that facility.  
Additionally, in July 1997, the RO requested that the 
Veterans Memorial Medical Center provide the veterans 
treatment records and the record includes numerous hospital 
reports from that facility.  Therefore, the Board concludes 
that all relevant evidence has been obtained to the extent 
possible and that the statutory duty to assist has been 
satisfied.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a veteran 
served ninety days or more during a period of war or during 
peacetime after December 31, 1946, and active tuberculosis 
becomes manifest to a degree of 10 percent within three years 
of the date of termination of service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  These presumptions are 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.307, 3.309 (1998).  With respect to presumptive 
service connection for PTB, evidence of activity on 
comparative study of X-ray § 3.307 will be taken as 
establishing service connection for active PTB subsequently 
diagnosed by approved methods.  38 C.F.R. § 3.371(a).  
Diagnoses of active PTB by private physicians on the basis of 
their examination, observation or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray, or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374(b) (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must independently, or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but, rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1998).

of of such service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991), 
38 C.F.R. § 3.304(d) (1998).  The term "service connection" 
refers to proof of incurrence or aggravation of disease or 
injury in service, rather than to the legal standard for 
entitlement to payments for disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  38 U.S.C.A. § 1154(b) addresses the 
question of whether a particular disease or injury was 
incurred or aggravated in service, not the questions of 
whether there is a current disability or whether there is a 
nexus to service which both require competent medical 
evidence.  Id at 507; see Collette v. Brown, 82 F.3d 389 
(1996).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.  

Analysis

The appellant contends that service connection for the cause 
of the veteran's death is warranted because the veteran 
incurred PTB in service or within the three year presumptive 
period and PTB eventually caused his death.  

The service medical records include no evidence whatsoever of 
a lung disorder, including PTB, and in April 1946 an 
examination showed that the lungs were normal as was a chest 
X-ray. 

The post-service evidence shows that, in April 1975, the 
veteran asserted that he had had PTB in service in August 
1945 and that he was treated at the 31st Evacuation Hospital 
in Meycauayan, Bulacan, by Dr. V. Borboso.  Although Dr. 
Borboso has reported that he was a First Lieutenant in the 
Medical Corps of the 31st Infantry attached to the U.S. Army 
Evacuation Hospital in Meycauayan, Bulacan, and treated the 
veteran for PTB in service in August 1945, he has provided no 
supporting medical records and the service medical records 
include no reference to PTB or any other lung disorder 
whatsoever.  In fact, on examination in April 1946, 
approximately eight months after Dr. Borboso claims to have 
treated the veteran for PTB, the veteran's lungs were normal 
and a chest X-ray was also normal.  Additionally, in April 
and July 1997 and August 1998, the RO informed the appellant 
(and the veteran in 1975) of the importance of submitting 
clinical, X-ray, and/or laboratory evidence dated within 
three years of his discharge from service or from 1946 to 
1963.  The RO also informed the appellant that the records of 
Dr. Borboso would be of particular interest.  However, no 
such clinical, X-ray, and/or laboratory evidence was 
submitted or identified by the appellant.  

Therefore, despite Dr. Borboso's purported treatment of the 
veteran for PTB in August 1945 during service, the service 
medical records include no evidence of PTB or any lung 
disorder, the lungs were normal on physical and X-ray 
examination in April 1946, and there are no clinical records 
or other medical evidence in support of Dr. Borboso's alleged 
treatment of the veteran in service.  It has not been alleged 
by the veteran (or the appellant) that PTB was incurred in 
combat.  However, even if 38 U.S.C.A. § 1154(b) were 
applicable, medical evidence would be required to show that 
the veteran had PTB in service.  It does not appear that the 
veteran possessed a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.  While the Board accepts the veteran's 
statements regarding observable symptomatology, his 
statements that he had PTB in service are not competent or 
probative.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Additionally, Dr. Borboso's assertions that he treated the 
veteran for PTB from discharge to the time of his statements 
in 1974 are not supported by acceptable clinical, X-ray, or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment in 
the manner prescribed under 38 C.F.R. § 3.374(c).  Therefore, 
the Board finds that Dr. Borboso's statements cannot be 
accepted to show that PTB was initially manifested within the 
three year presumptive period after service.  See 38 C.F.R. 
§§ 3.307, 3.309, 3.374.  

In a medical certificate dated in April 1997, Dr. V. N. Sta. 
Maria stated that he had treated the veteran off and on from 
1946 to 1967 for "debilitating diseases" which included 
PTB, minimal.  However, the Board finds that Dr. Sta. Maria's 
medical certificate is not credible.  In a Memorandum for 
File, the RO concluded that statements from Dr. Santa Maria 
describing medical histories prior to 1983 are based solely 
upon the doctor's memory and are unsubstantiated by 
supportive medical documentation.  Additionally, a July 1998 
field examination report reveals that Dr. Sta. Maria was 
senile and could hardly communicate coherently.  His wife 
reported that he had had a "heart stroke" followed by rapid 
mental deterioration and that from May 1994 he was no longer 
capable of practicing medicine.  She also reported that an 
attorney had requested that in 1995 and 1996 an attorney had 
asked the doctor to sign several papers, that the doctor had 
no medical records, and that his physical and mental 
condition had severely deteriorated since December 1996 to 
the point that he could no longer affix his signature.  In 
view of that information the field investigator concluded 
that it was proper for the VA to no longer honor medical 
certification by Dr. V. Santa Maria from October 1993 as such 
no longer reflected the actual mental capacity of the doctor.  
In an undated Memorandum for File, an adjudication officer 
stated that it was evident that a claims fixer was involved 
in cases such as the current claim and that, basically, 
medical certificates had been prepared on the same 
typewriter, probably by the fixer, who then sought Dr. Sta. 
Maria's signature.  Accordingly, as the medical certificate 
in this case is dated in April 1997, the Board finds that it 
is not credible and has no probative value.  

The record also includes August 1965 to June 1996 treatment 
records from the Veterans Memorial Medical Center which 
include reports of X-ray and laboratory studies.  These 
records show that the veteran was treated for several 
disorders, including active and inactive PTB with hemoptysis.  
These treatment records include numerous notations that the 
veteran had been a known tubercular since 1963 or 1965, that 
he had first been diagnosed with PTB in 1965, and that he was 
first admitted to that facility in August 1965.  
Additionally, treatment providers reported that he first had 
blood-streaked sputum in 1957 and that he had been a known 
case of PTB since 1950 or 1955.  Assuming that the veteran in 
fact was known to have PTB since 1950, that was more than 
three years after service.  

Records dated from January to February 1966 and in April 1966 
state that the veteran's "present condition started since 
the Japanese time as chronic non-productive cough and low 
grade fever associated with slight chest and back pains" but 
that no consultation was made at that time.  The information 
appears to be a mere transcription of the veteran's self 
reported history.  An unenhanced report of a medical history, 
transcribed by a medical examiner, does not constitute 
"competent medical evidence" sufficient to "well ground" a 
claim.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Additionally, the April 1966 discharge summary stated that 
the PTB started five years prior to admission and that the 
veteran was first admitted to the Veterans Memorial Hospital 
in 1963.  Finally, although February to July 1971 treatment 
providers noted that the veteran claimed to have had PTB 
since "the Japanese time," one treatment provider stated 
that it was in the 1950s that a chest X-ray was taken.  The 
discharge summary noted that the veteran was "a known case 
of PTB since1950 having been diagnosed and irregularly 
treated as such."

Therefore, the August 1965 to June 1996 treatment records 
from the Veterans Memorial Medical Center show that the 
veteran had PTB at the earliest in 1950, more than three 
years after discharge.  These records include no competent 
medical evidence or opinion relating PTB to service.  
Although the veteran reported that he had had symptoms 
"since the Japanese time," the Veterans Memorial Medical 
Center records show that PTB was first diagnosed between 1950 
and 1965, with the majority of the records stating that it 
was first diagnosed in 1965.  Therefore, the Board finds that 
this evidence does not support a finding that the veteran's 
PTB is service-connected as it does not relate the veteran's 
PTB to service or show that the PTB began in service or was 
compensably manifested within the three year presumptive 
period.   

In sum, the Board finds that the record clearly indicates 
that the veteran did not have PTB in service.  Moreover, the 
initial post-service diagnosis of PTB which is confirmed and 
supported by acceptable clinical, X-ray, or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment in the manner 
prescribed under 38 C.F.R. § 3.374(c), is dated more than 15 
years after service.  

The only other evidence of record that relates the causes of 
the veteran's death to service is the appellant's assertions.  
However, she is not shown to possess a recognized degree of 
medical knowledge that would render her opinions on medical 
diagnoses or causation competent.  Therefore, the Board finds 
that the appellant's assertions are not probative.  See 
Espiritu.  

The Board has also considered the statements of the veteran 
and the appellant that he experienced continuous PTB-like 
symptomatology since his separation from service.  The Court 
has held that a claimant may utilize the "chronic disease 
shown as such in service" provision of 38 C.F.R. § 3.303 
when the evidence demonstrates: (1) that he had a chronic 
disease in service, or during an applicable presumptive 
period; and (2) that he presently has the same condition.  
With respect to element 1, two factors are for consideration: 
(a) the answer to the question of whether medical evidence is 
needed to demonstrate the existence in service or in the 
presumption period of such a chronic disease, or whether lay 
evidence will suffice, depends on whether the disability is 
of a type that requires medical expertise to demonstrate its 
existence, or whether the disability is of a type as to which 
lay observation is competent to identify its existence; and 
(b) either evidence contemporaneous with service or the 
presumption period, or evidence that is post-service or post- 
presumption period, may suffice for purposes of demonstrating 
existence of a condition in service.  Savage, supra.

Applying the Court's analysis of the chronicity provision of 
38 C.F.R. § 3.303(b) to the appellant's claim, as set forth 
above, there is no acceptable evidence to show the presence 
of PTB either in service or within the presumptive period 
after service.  The PTB is obviously a type that requires 
medical evidence needed to demonstrate its existence at any 
time.  Lay observation is not sufficient to identify the 
presence of PTB.  See Espiritu.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Caluza v. Brown, 7 Vet. App. 498 (1995).  
The same principle applies in a cause of death case, in that 
there must be a relationship between the cause of the 
veteran's death and injury or disease incurred either in 
service or within the presumptive period.  In this case, the 
preponderance of the evidence clearly shows that the veteran 
did not have PTB in service.  There is no competent, credible 
post-service evidence of PTB which complies with 38 C.F.R. 
§ 3.374(c) for more than 15 years after service.  Finally, 
the record includes no competent medical evidence or opinion 
of a nexus between the cause of the veteran's death, PTB, and 
service.  Therefore, the preponderance of the evidence is 
against the appellant's claim for 
service connection for the cause of the veteran's death and 
the claim must be denied. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals
